PER CURIAM.
We affirm Mr. Powers’ convictions and sentences for burglary and grand theft. We strike special condition number 6 of Mr. Powers’ written order of probation because it was not announced at sentencing and is not a statutory condition. See Tillman v. State, 592 So.2d 767 (Fla. 2d DCA1992). Cf. Olvey v. State, 609 So.2d 640 (Fla. 2d DCA1992) (noting recent amendments to standard probation order form which contain many special conditions that trial courts have been using, including special condition number 6).
SCHOONOVER, A.C.J., and HALL and ALTENBERND, JJ., concur.